PETERSON, Judge.
In Sirmons v. State, 603 So.2d 82 (Fla. 5th DCA 1992), we held that the only meritorious issue on appeal was Sirmons’ claim of a double jeopardy violation. We concluded that no violation had occurred but the decision was quashed in Sirmons v. State, 634 So.2d 153 (Fla.1994), and the case was remanded to this court.
Accordingly we vacate the conviction and sentence for theft of an automobile, affirm all other convictions, and remand for resentenc-ing on the remaining offenses. On remand, the court may again consider departure.
VACATED IN PART; REMANDED.
HARRIS, C.J., and GRIFFIN, J., concur.